UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2325



JOHN A. LENHART,

                                              Plaintiff - Appellant,

          versus


GENERAL ELECTRIC COMPANY,

                                               Defendant - Appellee,

          and


GE LIGHTING SYSTEMS, INCORPORATED,

                                                           Defendant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen, Chief
District Judge. (CA-99-174-3-MU)


Submitted:   April 11, 2002                   Decided:   June 3, 2002


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John W. Gresham, FERGUSON, STEIN, CHAMBERS, WALLAS, ADKINS, GRESHAM
& SUMTER, P.A., Charlotte, North Carolina, for Appellant. G. Scott
Humphrey, MOORE & VAN ALLEN, P.L.L.C., Charlotte, North Carolina,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John A. Lenhart appeals the district court’s order granting

summary judgment to General Electric Company on Lenhart’s claims of

discrimination under the Age Discrimination in Employment Act, 29

U.S.C.A. §§ 621-634 (West 1999 & Supp. 2001), and a related state

law claim.    We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, although we grant Lenhart’s

motion for leave to file additional material, we affirm on the

reasoning of the district court.     See Lenhart v. Gen. Elec. Co.,

No. CA-99-174-3-MU (W.D.N.C. filed Sept. 28, 2001 & entered Oct. 1,

2001).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2